Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/6/2022 has been entered.
 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vinciguerra (Vin) (WO 2006/117196) in view of Jung (US 2004/0142285) further in view of Vink (US 2006/0276099), still further in view of Yenilmez (US 7,022,541) .
Vin teaches an inert substrate (See bottom of page 9) 8, such as silicon oxide (See page 10).
Vin teaches separating Single walled (page 2) carbon nanotubes by chirality (or predetermined electrical properties as claimed; See page 7) putting CNTs in solution and fragmenting the CNTs by etching or energy (including ultrasonic energy; See page 8) and providing an electrical bias to attach the fragmented carbon nanotubes to a substrate (see claims).
Regarding claim 2, the fragments can be caused by ultrasound (See page 8). 
Regarding claim 3, the art of record obtains fragments of CNTs from ultrasound and therefore would be expected to provide the same frequency and power or alternatively it would be obvious to provide through routine experimentation in achieving the same result, from the same material (SWCNTs), using the same method.  
Regarding claim 10, it would have bene obvious to one of ordinary skill in the art at the time of the invention to provide repeating the process of deposition in order to get more carbon nanotubes deposited.  
Vin teaches a surfactant (See bottom of page 8). 
The CNTs are deposited at an overlapping distance or density that would be obvious to provide (See page 9). 
Vin teaches longer CNTs are grown from the deposited CNT fragments by CVD (See page 9/10). 
The CNTs are deposited using an electrical field (See page 10).
The elongated CNTs have and maintain the same chirality (See page 12).  
Regarding claim 9, the art teaches a water containing solution or suspension (See page 8 lines 10-24). 
The process of (Vin) provides for electrical field to align the CNTs on the substrate in a predetermined pattern or desired orientations for formation of circuits including non-parallel to the substrate (See page 5 lines 15-30 and figures). 
It would have been obvious to one of ordinary skill to cover the entire substrate or carrier dependent upon the desired configuration of the electrical device. 
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to provide non-parallel to the substrate orientation dependent upon the desired circuit arrangement.   
Regarding new claim 22,  it would have been obvious to one of ordinary skill in the art at the time of filing to provide the claimed sizing absent a showing of criticality reflected in the claims dependent upon the desired electrical properties of the film.  
The above reference does not teach a dried surfactant. 
Jung (US 2004/0142285) teaches forming a surfactant layer on a substrate drying it and then patterning it to connect a carbon nanotube layer (See [0092} and example 3). The CNTs are considered to self-assemble on the surfactant. 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a dried surfactant layer in order to pattern a CNT deposition on a substrate for an electrical device.
Applicant has claimed the surfactant after drying and completely and ring the surface of the carrier per clam 1, and “completely covering” or “covers” the surface of the carrier in claim 15-17, and 19. The above art is considered to meet the new claim limitations.  
The above art may not teach forming a particle with an electric field. 
Vink teaches using an electrical field to form CNTs or graphene particle layers on a substrate and aligning them non parallel to a substrate to form an electrical device such as an emitter (see figures and [0006]). 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide an electrical field to control placement of CNT or graphitic pieces and place CNT pieces or fragments on a substrate at an angle not parallel to the substrate to form electrical devices such as an emitter.     
Applicant’s amendments of 3/24/2021 are noted. The art is considered to still meet the claims. 
Applicant’s remarks regarding the newly claimed use of the electrical field during deposition not growth are noted. Vink meets these limitations. The fact that Vin also employs electrical fields in growth strengthens the motivation to combine the process of Vink to further employ electrical fields to aid in placement of CNT particles.   
Applicant has argues that Vink requires a particular metal conductive substrate to generate the electrical field used therein. This is not true. Vink generates the electrical field between two electrodes [0006] and the counter electrode does not have to be attached to the substrate but can be attached to the deposition holder (that holds the substrate and/or the substrate can be formed as a capacitor configuration, and/or the particles (CNTs) can align by weak van der wall forces [0006]. Therefore, Vink is clearly envisioning non-conductive substrates and alternative embodiments wherein the substrate does not have to carry a current. 
The above references do not teach the use of hydrogen gas. 
Yenilmez (US 7,022,541) teaches forming a single walled CNT by using a hydrocarbon gas and a ratio of hydrogen gas, wherein the hydrogen gas is employed to prevent unwanted pyrolysis and amorphous carbon formation (See column 4 lines 1-35).  
It  would have been obvious to one of ordinary skill in the art at the time of filing to  provide hydrogen gas which is employed to prevent unwanted pyrolysis and amorphous carbon formation during CVD CNT formation (See column 4 lines 1-35).  
Rejection, in part, maintained.  


Response to Arguments
Applicant's arguments filed 9/21/2022 have been fully considered but they are not persuasive.
Claims 16 and 22 are rejected as the arguments are not commensurate in scope with the arguments a they do not require that the CNTs be present in a solution and/or be oriented within that process as described in claim 1, or that the CNT fragents be used to grow a CNT from said fragments. 
However, claims 1-12, 14, 21, 23-26 are allowed. The art does not fairly suggest all the elements of independent claim 1. Specifically, it does not teach orienting the fragments in a solution with a surfactant and adhering those CNTs to a substrate to grow new CNTs in addition to the other limitations of claim 1 and its dependents. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL H MILLER whose telephone number is (571)272-1534. The examiner can normally be reached M-TH 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANIEL H MILLER/Primary Examiner, Art Unit 1783